Citation Nr: 0101866	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-01 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

1.  Entitlement to service connection for amputations of the 
right and left lower extremities, claimed as secondary to 
service-connected aseptic necrosis of the left hip.

2.  Entitlement to an increased rating for aseptic necrosis 
of the left hip, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1969.

This matter comes to the Board of Veterans Appeals' (Board) 
on appeal from an August 1997 RO decision which denied the 
veteran's claim for an increase in a 40 percent rating for 
aseptic necrosis of the left hip.  This matter also arises 
from a May 2000 RO decision which denied service connection 
for amputations of the left and right lower extremities 
claimed as secondary to service-connected aseptic necrosis of 
the left hip.


REMAND

Subsequent to the RO's May 2000 decision, new requirements 
for the development of claims were added to the law under the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran's claim must be developed in accordance 
with these new and binding requirements.

There are private medical opinions on file which are 
supportive of the veteran's claim of service connection for 
amputations of the right and left lower extremities.  In a 
May 1996 letter, D.J.P., M.D., the veteran's private 
physician, stated that there was a relationship between the 
veteran's service-connected hip disability and his 
amputations.  However, there is no indication that D.J.P., 
M.D. reviewed the claims file prior to rendering his opinion.  
In a March 1998 opinion, M.T.S., M.D., another private 
physician of the veteran, implied that the veteran's service-
connected left hip disability resulted in his having to 
undergo amputations of the right and left lower extremities.  
M.T.S. indicated that he based his opinion on three summary 
letters from the veteran's private physicians, not a review 
of the claims file.
 
Contrary to the aforementioned opinions, is the February 2000 
opinion of a VA physician which concluded that the veteran's 
bilateral amputations were not due to his service-connected 
aseptic necrosis of the left hip but were likely due to 
arteriosclerosis obliterans.  The examiner also indicated 
that while he had reviewed the entire claims file, he had not 
reviewed the pathology reports of the veteran's amputated 
legs.  The claims folder includes at least one pathology 
report from the University of Maryland, which is dated in 
February 1993, but it is not clear whether the VA physician 
reviewed the February 1993 report.  Furthermore, it is not 
clear whether additional pathology reports are available.  
For these reasons, an additional statement from the VA 
physician would be helpful in the development of the claim.

In sum, this case must now be remanded so that the veteran 
may be afforded a VA examination in order to better determine 
the nature and etiology of his amputations of the right and 
left lower extremities.  Id.  A remand is necessary as none 
of the medical opinions on file, which address the etiology 
of the veteran's bilateral amputations, are based on a 
thorough review of the claims file. 

Additionally, reasonable efforts should be made to obtain any 
outstanding medical records, including records from the 
veteran's private physicians.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

With regard to the increased rating claims, in order for the 
Board to rate the current disability at issue -aseptic 
necrosis of the left hip, it is necessary to know whether or 
not the medical findings on file meet the requirements for a 
higher rating under the appropriate diagnostic code.  A 
review of the claims file reveals that the veteran has not 
yet undergone a VA compensation examination pursuant to his 
claim for an increased rating for aseptic necrosis of the 
left hip.  Unfortunately, the medical evidence currently on 
file is inadequate for rating purposes.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, a current examination is warranted in this case.  
Id.  A current medical examination is especially important 
where the medical questions at issue are beyond the expertise 
of the Board.  Id.  An attempt should also be made to secure 
additional relevant medical records.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Finally, the veteran was last furnished a supplemental 
statement of the case regarding his increased rating claim in 
December 1997.  Since then, additional evidence has been 
received into the record.  Pursuant to 38 C.F.R. §§ 19.37, 
20.1304 (c), any pertinent evidence, not previously reviewed, 
submitted by the veteran, which is received by the RO prior 
to the transfer of the record to the Board or is accepted by 
the Board, must be initially reviewed by the agency of 
original jurisdiction, unless this procedural right is waived 
by the veteran or his representative.  A review of the record 
does not reveal any evidence suggesting that he wishes to 
waive RO review of the evidence received since December 1997.  
Under these circumstances, the Board has no alternative but 
to refer these records to the RO for initial review.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain an additional 
statement from the VA physician who 
provided a medical opinion in February 
2000.  The physician should be asked to 
state whether his initial report took 
into account the University of Maryland 
pathology report of February 1993.  If 
not, the VA physician should be asked to 
review the pathology report, and, if the 
pathology reports is relevant to the 
conclusions he stated in February 2000, 
he should amend his opinion accordingly.  
The VA physician should also be asked to 
provide guidance as to what additional 
patholgy reports, if any, need to be 
obtained.  If the VA physician who 
provided the report in February 2000 is 
not available, the additional statements 
should be obtained from an alternative,  
appropriately qualified VA physician.   
Taking into account the VA physician's 
statements, the RO should obtain and 
associate with the claims folder all 
relevant private and VA treatment records 
that have not already been made part of 
the claims folder.

4.  The veteran should be scheduled for 
an orthopedic examination.  All studies 
deemed appropriate, including x-rays and 
range of motion testing should be 
performed, and all findings should be set 
forth in detail.  It is essential that 
the examiner review the claims folder, 
the rating criteria pertaining to the hip 
and thigh, and a copy of this remand 
prior to the examination.  In the report 
of the examination, the examiner should 
respond specifically to each of the 
following items:

With respect to his amputations of the 
left and right lower extremities:

a.  What is the etiology of the veteran's 
amputation of the left lower extremity?

b. What is the etiology of the veteran's 
amputation of the right lower extremity?

c.  Is it at least as likely as not that 
the veteran's service-connected aseptic 
necrosis of the left hip caused and/or 
contributed to cause his amputations of 
the right and/or left lower extremities?
With respect to aseptic necrosis of the 
left hip:

d.  Does the veteran have limitation of 
flexion of the left thigh?  If so, can 
such be quantified as limited to 45, 30, 
20, or 10 degrees?

e.  Does the veteran have ankylosis of 
the left hip?  If so, is such favorable, 
with flexion at an angle between 20 
degrees and 40 degrees, and slight 
adduction or abduction?

f.  Does the veteran have ankylosis of 
the left hip which may be characterized 
as "intermediate" in nature?

g.  Does the veteran have ankylosis of 
the hip which is unfavorable?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examiner in conjunction 
with the examination so that he/she may 
review pertinent aspects of the veteran's 
medical history.

5.  After the development requested above 
has been completed, the RO should review 
the claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

6.  The RO must evaluate the veteran's 
claims following a review of the entire 
claims file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

